DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Applicant(s) Response to Office Action
The response filed on 11/5/2021 has been entered and made of record.

Response to Amendment/Remarks
Claims 3 and 12 have been amended for typographical reasons and do not impact the scope of the claims.  Claims 1-20 remain pending in the application.

Applicant’s remarks have been fully considered.  Applicant holds the non-statutory double patenting rejection of record in abeyance.  Accordingly, said rejection is maintained.  
Applicant attempts to dispute the merits of the examiner’s rejection under 35 USC 103.  Respectfully, applicant’s remarks are unpersuasive.  On the outset, examiner notes that the applicant is applying piecemeal analysis to a matter of obviousness.  MPEP 2141 “Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103” expresses that “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations".  Within this chapter regarding a person of ordinary skill, the MPEP states, “A person of ordinary 
	First, Applicant makes no remarks regarding any purported deficiencies of the Bojinov et al. (US 2009/0190760 A1) reference relied upon as the primary reference.  Bojinov, ¶ 42 teaches that data blocks are compressed and encrypted using a user selection encryption block size determined by a user for storage in a storage facility.  Thus we observe, that the data is encrypted and converted into a particular block size.  
	Applicant correctly points out that the Orsini et al. (US 2012/0221854 A1) reference points to “input data” for an AES cipher which uses padding to convert one set of blocks of information into blocks of another size.  One of ordinary sill would recognize that the input for the cipher can be either unencrypted information or encrypted information, the cipher is agnostic to the content of the underlying information.  In online storage system, technologies such as BoxCrypter allow user to independently encrypt their own data before sending it to a cloud storage provider which will then wrap or cipher the data using its own encryption as commonly known to one of ordinary skill in the art.  Clearly, Bojinov et al. (US 2009/0190760 A1) teaches encrypting data for storage in an online storage system with an existing block size and a destination block size.  Zhao et al. (US 10,382,751 B1) demonstrates that the simple choice of what size this block can be could be chosen by a user, rather than the online system itself or an 
	Finally, Santry (US 2014/0351506 A1) demonstrates that the block size can be necessitated by buffer size of the storage array.  Santry is only being relied upon to teach the fact that the block size chosen, which could be chosen arbitrarily if needed, can be based upon the size of the buffer.  Applicant notes that Santry does not refer padding, but it is inconsequential because it was not relied upon to teach the well-known concept of padding.  Thus, respectfully, applicant’s remarks are unpersuasive.
	Applicant makes no specific remarks regarding any of the dependent claims and are also maintained.

Examiner’s Note – Patentably Distinct Subject Matter
Examiner notes that the patent family contains several applications (notwithstanding the application identified in the non-statutory double patenting rejection below) which contain similar, yet patentably distinct subject matter.

Examiner’s Note – Allowable Subject Matter
Claim 2 is allowable over the prior art and would otherwise be allowable if incorporated into the base claim and made to overtime the non-statutory double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:  
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-20 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10,831,935.  Specifically, claims 1-20 of US Patent 10,831,935 anticipate the respective instant claims 1-20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojinov et al. (US 2009/0190760 A1), Zhao et al. (US 10,382,751 B1), in view of Orsini et al. (US 2012/0221854 A1), in view of Santry (US 2014/0351506 A1). 
Regarding claims 1 and 11, Bojinov teaches:
“A method (Bojinov, ¶ 20-21, and 23 teach computer implemented method), comprising:	compressing data to generate compressed data have a first block size (Bojinov, ¶ 42 data stream is to be written to the storage system.  Bojinov, ¶ 30 teaches RAID array.  Bojinov, ¶ 42 data blocks D1, D2, and D3 are compressed); 
encrypting the compressed data to generate an encrypted data packet (Bojinov, ¶ 42, compressed data block are encrypted into encrypted data blocks)”.	Bojinov does not, but in related art, Zhao teaches:
“corresponding to a block-size requirement of a client device (Zhao, Fig. 2, Col. 3 Ln. 48-67 and Col. 6 Ln. 10-64 discloses client devices operated by users that select the block size for compression of data in a storage array)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Bojinov and Zhao, to modify the encryption storage system of Bojinov to include the method to allow client devices operated by users that select the block size for compression of data in a storage array as taught in Zhao.  The motivation to do so constitutes applying a known technique (i.e., encryption storage system) to known devices and/or methods (i.e. client devices operated by users that select the block size for compression of data in a storage array) ready for improvement to yield predictable results.
Bojinov in view of Zhao does not, but in related art, Orsini teaches:
	“adding, by a processing device, a padding bit pattern to the encrypted data packet to generate a data block for storage (Orsini, ¶ 529 teaches adding padding to encrypted data to create equal size encrypted data blocks)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Bojinov, Zhao, and Orsini, to modify the encryption storage system of Bojinov and Zhao to include the data padding mechanism as taught in Orsini.  The motivation to do so constitutes applying a known technique (i.e., encryption storage system) to known devices and/or methods (i.e., data padding mechanism) ready for improvement to yield predictable results.
	 Bojinov in view of Zhao in view of Orsini does not, but in related art, Santry teaches:
the second data block have a second block size determined by a buffer size of a storage array (Santry, ¶ 16 and 31 teaches that the block size of the stored data is determined based on the buffer size of the storage array)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Bojinov, Zhao, Santry, and Orsini, to modify the encryption storage system of Bojinov, Orsini and Zhao to include the implementation of the block size of the stored data is determined based on the buffer size of the storage array as taught in Santry.  The motivation to do so constitutes applying a known technique (i.e., encryption storage system) to known devices and/or methods (i.e., implementation of the block size of the stored data is determined based on the buffer size of the storage array) ready for improvement to yield predictable results.

Regarding claims 3 and 12, Bojinov, in view of Zhao, in view of Orsini in view of Santry teaches:
“The method of claim 1 (Bojinov, in view of Zhao, in view of Orsini in view of Santry teaches the limitations of the parent claims as discussed above), wherein the encrypted data packet fills a first portion of the data block, and wherein adding the padding bit pattern comprises filling a remaining portion of the data block (Orsini, ¶ 529 teaches adding padding to encrypted data to create equal size encrypted data blocks)”.

Regarding claims 4 and 13, Bojinov, in view of Zhao, in view of Orsini in view of Santry teaches:
The method of claim 3 (Bojinov, in view of Zhao, in view of Orsini in view of Santry teaches the limitations of the parent claims as discussed above), wherein the data block has a variable block size (Bojinov ¶ 41 teaches variable size blocks)”.

Regarding claims 5, Bojinov, in view of Zhao, in view of Orsini in view of Santry teaches:
“The method of claim 3 (Bojinov, in view of Zhao, in view of Orsini in view of Santry teaches the limitations of the parent claims as discussed above), wherein the data block has a block size of 4.5k (Bojinov ¶ 41 teaches that the size of the block could be arbitrarily selected to any particular size)”.

Regarding claims 6 and 14, Bojinov, in view of Zhao, in view of Orsini in view of Santry teaches:
“The method of claim 1 (Bojinov, in view of Zhao, in view of Orsini in view of Santry teaches the limitations of the parent claims as discussed above), further comprising adding metadata to the encrypted data packet, in addition to the padding bit pattern, to generate the data block for storage (Bojinov, ¶ 42-43, teaches adding metadata to the data packet)”.

Regarding claims 7 and 15, Bojinov, in view of Zhao, in view of Orsini in view of Santry teaches:
“The method of claim 6 (Bojinov, in view of Zhao, in view of Orsini in view of Santry teaches the limitations of the parent claims as discussed above), wherein the metadata comprises a flag that indicates that the data is compressed (Bojinov, ¶ 42-43, teaches metadata indicates if the information is compressed)”.

Regarding claims 8 and 16, Bojinov, in view of Zhao, in view of Orsini in view of Santry teaches:
“The method of claim 6 (Bojinov, in view of Zhao, in view of Orsini in view of Santry teaches the limitations of the parent claims as discussed above), wherein the metadata comprises authentication data corresponding to the data (Bojinov, ¶ 42-43, teaches metadata indicates if the information is authentic via a signature)”.

Regarding claims 9, 17, and 20, Bojinov, in view of Zhao, in view of Orsini in view of Santry teaches:
“The method of claim 6 (Bojinov, in view of Zhao, in view of Orsini in view of Santry teaches the limitations of the parent claims as discussed above), wherein the metadata comprises encryption information corresponding to the encrypted data packet (Bojinov, ¶ 15, 42 teaches metadata includes information for decryption including whether or not the data is encrypted)”.

Regarding claims 10 and 18, Bojinov, in view of Zhao, in view of Orsini in view of Santry teaches:
“The method of claim 6 (Bojinov, in view of Zhao, in view of Orsini in view of Santry teaches the limitations of the parent claims as discussed above), wherein the metadata comprises compression algorithm information corresponding to the compressed data (Bojinov, ¶ 42 teaches metadata includes information regarding the )”.
Regarding claim 19, Bojinov teaches:
“A storage system comprising:	a storage array comprising one or more storage devices (Bojinov, ¶ 30 teaches RAID array); and 	a storage array controller coupled to the storage array (Bojinov, ¶ 36-38 teaches storage area network which controls information going to the various storage devices), the storage array controller to:	compress data to generate compressed data have a first block size (Bojinov, ¶ 42 data stream is to be written to the storage system.  Bojinov, ¶ 30 teaches RAID array.  Bojinov, ¶ 42 data blocks D1, D2, and D3 are compressed); 
encrypt the compressed data to generate an encrypted data packet (Bojinov, ¶ 42, compressed data block are encrypted into encrypted data blocks)”.	Bojinov does not, but in related art, Zhao teaches:
“corresponding to a block-size requirement of a client device (Zhao, Fig. 2, Col. 3 Ln. 48-67 and Col. 6 Ln. 10-64 discloses client devices operated by users that select the block size for compression of data in a storage array)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Bojinov and Zhao, to modify the encryption storage system of Bojinov to include the method to allow client devices operated by users that select the block size for compression of data in a storage array as taught in Zhao.  The motivation to do so constitutes applying a known technique (i.e., encryption storage system) to known devices and/or methods (i.e. client devices ) ready for improvement to yield predictable results.
Bojinov in view of Zhao does not, but in related art, Orsini teaches:
	“add a padding bit pattern to the encrypted data packet to generate a data block for storage (Orsini, ¶ 529 teaches adding padding to encrypted data to create equal size encrypted data blocks)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Bojinov, Zhao, and Orsini, to modify the encryption storage system of Bojinov and Zhao to include the data padding mechanism as taught in Orsini.  The motivation to do so constitutes applying a known technique (i.e., encryption storage system) to known devices and/or methods (i.e., data padding mechanism) ready for improvement to yield predictable results.
	 Bojinov in view of Zhao in view of Orsini does not, but in related art, Santry teaches:
	“the second data block have a second block size determined by a buffer size of a storage array (Santry, ¶ 16 and 31 teaches that the block size of the stored data is determined based on the buffer size of the storage array)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Bojinov, Zhao, Santry, and Orsini, to modify the encryption storage system of Bojinov, Orsini and Zhao to include the implementation of the block size of the stored data is determined based on the buffer size of the storage array as taught in Santry.  The motivation to do so constitutes applying a known technique (i.e., encryption storage system) to known devices and/or methods (i.e., implementation of the block size of the stored data is determined based ) ready for improvement to yield predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 



/STEPHEN T GUNDRY/Examiner, Art Unit 2435                                                                                                                                                                                                        
/J. BRANT MURPHY/Primary Examiner, Art Unit 2435